        Case 2:19-md-02904-MCA-MAH Document 25 Filed 09/04/19 Page 1 of 1 PageID: 49


                          CARELLA, BYRNE, CECCHI, OLSTEIN, BRODY & AGNELLO, P.C.
                                                                   COUNSELLORS AT LAW
                                                                        _____________
                                                                                            PETER G. STEWART
CHARLES C. CARELLA                  JAMES T. BYERS               5 BECKER FARM ROAD                                                RAYMOND J. LILLIE
BRENDAN T. BYRNE                    DONALD F. MICELI                                        FRANCIS C. HAND                        WILLIAM SQUIRE
                                                                ROSELAND, N.J. 07068-1739   AVRAM S. EULE
JAN ALAN BRODY                      A. RICHARD ROSS                                                                                STEPHEN R. DANEK
JOHN M. AGNELLO                     CARL R. WOODWARD, III
                                                                  PHONE (973) 994-1700      CHRISTOPHER H. WESTRICK*               DONALD A. ECKLUND
CHARLES M. CARELLA                  MELISSA E. FLAX                 FAX (973) 994-1744      JAMES A. O’BRIEN III**                 MEGAN A. NATALE
JAMES E. CECCHI                     DAVID G. GILFILLAN             www.carellabyrne.com                                            ZACHARY S. BOWER+
                                    G. GLENNON TROUBLEFIELD                                 OF COUNSEL                             MICHAEL CROSS
JAMES D. CECCHI (1933-1995)         BRIAN H. FENLON                                                                                CHRISTOPHER J. BUGGY
JOHN G. GILFILLAN III (1936-2008)   LINDSEY H. TAYLOR            September 4, 2019          *CERTIFIED BY THE SUPREME COURT OF
                                                                                            NEW JERSEY AS A CIVIL TRIAL ATTORNEY
                                                                                                                                   JOHN V. KELLY III
ELLIOT M. OLSTEIN (1939-2014)       CAROLINE F. BARTLETT                                    **MEMBER NY AND MA BARS ONLY           MICHAEL A. INNES

                                                                                                                                   +MEMBER FL BAR ONLY


         VIA ECF

         Hon. Madeline Cox Arleo
         United States District Judge
         Martin Luther King Federal Building
         50 Walnut Street
         Newark, New Jersey 07102

         Re:          In re American Medical Collection Agency, Inc. Customer Data Security Breach Litigation
                      Civil Action No. 19-md-2904(MCA)(MAH)

         Dear Judge Arleo:

                  As Your Honor is aware, I am interim lead counsel for Plaintiffs. In accordance with the
         Court’s Initial Case Management Order (Docket Entry 9), I am working to develop a proposal to
         submit to the Court regarding the initial organization of Plaintiffs’ counsel. While I am confident
         that we will present an inclusive and efficient structure, it is not possible in a large case such as
         this to include each and every qualified counsel in the proposal. As such, in order to insure that
         all qualified counsel have an opportunity to advocate on his or her behalf, I believe that any lawyer
         who seeks a leadership position, and is not included in my proposal, should submit an individual
         application to Your Honor by the same date – September 15. Of course, I am hopeful that such
         applications will honor brevity and be as streamlined as possible. If this proposal is acceptable to
         the Court, please So Order this letter or have your chamber’s let me know the best way to proceed.

                 Thank you for your attention to this matter. If the Court has any questions we are, of
         course, available at your convenience.

                                                               Respectfully submitted,

                                                             CARELLA, BYRNE, CECCHI,
                                                            OLSTEIN, BRODY & AGNELLO

                                                                 /s/ James E. Cecchi

                                                                 JAMES E. CECCHI

         cc: All Counsel (via ECF)
